 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY

 Caption in Compliance with D.N.J. LBR 9004-1(b)

 WNI 20-027864
 LOGS Legal Group LLP
 14000 Commerce Parkway, Suite B
 Mount Laurel, NJ 08054
 (856) 793-3080
 Elizabeth L. Wassall, Esq. 023211995
 ATTORNEYS FOR WELLS FARGO BANK, N.A.
 In Re:                                                   Case No.: 20-23540-JNP

 JACK H. BANKS, JR.,                                      Judge: HONORABLE JERROLD N.
                                   DEBTOR                 POSLUSNY, JR.

                                                          Chapter: 13


                          NOTICE OF OBJECTION TO CONFIRMATION

          The undersigned, LOGS Legal Group LLP, attorneys for the Secured Creditor, Wells

Fargo Bank, N.A., the holder of a Mortgage on Debtor’s property located at 201 Mill Road,

Somerdale, NJ 08083, hereby objects to the Confirmation of the Debtor’s proposed Chapter 13

Plan, on the following grounds:

          1)    Debtor’s proposed Chapter 13 Plan does not provide for the curing of the full

amount of the mortgage arrearage accrued at the time of the Bankruptcy filing to Secured

Creditor. Debtor’s Plan proposes to pay Secured Creditor $0.00. Secured Creditor is owed pre-

petition arrearage in the approximate amount of $8,017.87.

          2)     Debtor’s proposed Chapter 13 Plan does not provide for the Secured Creditor to

receive distributions with a value equal to the allowed amount of its claims required by 11

U.S.C.1325(a)(5)(B)(ii).

          3)     Debtor’s Proposed Chapter 13 Plan provides for an ongoing monthly post-

petition payment of $0.00 but the current monthly obligation is $1,515.35, in violation of 11
U.S.C. 1322(b)(5). Secured Creditor requires full monthly post-petition payments owed to

Secured Creditor under the terms of the Note and Mortgage.

       WHEREFORE, Wells Fargo Bank, N.A. respectfully requests that the Confirmation of

Debtor’s Chapter 13 Plan be denied, and that the Debtor be required to file an Amended Chapter

13 Plan providing for full payment of arrears due to the Secured Creditor.


                                     LOGS LEGAL GROUP LLP


                                     By: /s/Elizabeth L. Wassall
                                     Elizabeth L. Wassall - 023211995

Dated: 1-5-2021
 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY

 Caption in Compliance with D.N.J. LBR 9004-1(b)

 WNI 20-027864
 LOGS Legal Group LLP
 14000 Commerce Parkway, Suite B
 Mount Laurel, NJ 08054
 (856) 793-3080
 Elizabeth L. Wassall, Esq. 023211995
 ATTORNEYS FOR WELLS FARGO BANK, N.A.
 In Re:                                                          Case No.: 20-23540-JNP

 JACK H BANKS, JR,                                               Judge: HONORABLE JERROLD N.
                                   DEBTOR                        POSLUSNY, JR.

                                                                 Chapter: 13


                                      CERTIFICATION OF SERVICE
I, the undersigned
1.          represent the                                  in the above-captioned matter.

             am the secretary/paralegal for Elizabeth L. Wassall, Esquire, who represents the
          Secured Creditor in the above-captioned matter.
            am the                                 in the above case and am representing myself.

2.        On ___________, I sent a copy of the following pleadings and/or documents to the parties
          listed in the chart below:

                Notice of Objection to Confirmation

3.        I hereby certify under penalty of perjury that the above documents were sent using the
          mode of service indicated.


                                                       Signature

 Dated: 1/6/2021                                        /s/ Linda Wright
                                                       Printed Name
                                               Relationship of Party
 Name and Address of Party Served                   to the Case           Mode of Service
 Brad J. Sadek
 Sadek and Cooper                                                            Hand-delivered
 1315 Walnut Street
                                                                             Regular Mail
 Suite 502
 Philadelphia, PA 19107                                                      Certified mail/RR
                                                                             E-mail
                                                                             Notice of Electronic Filing (NEF)
                                                                             Other
                                                                              (as authorized by the court*)
 Isabel C. Balboa
 Chapter 13 Standing Trustee                                                 Hand-delivered
 Cherry Tree Corporate Center
                                                                             Regular Mail
 535 Route 38 - Suite 580
 Cherry Hill, NJ 08002                                                       Certified mail/RR
                                                                             E-mail
                                                                             Notice of Electronic Filing (NEF)
                                                                             Other
                                                                              (as authorized by the court*)
 Jack H Banks, Jr
 201 Mill Road                                                               Hand-delivered
 Somerdale, NJ 08083
                                                                             Regular Mail
                                                                             Certified mail/RR
                                                                             E-mail
                                                                             Notice of Electronic Filing (NEF)
                                                                             Other
                                                                              (as authorized by the court*)

                                                                             Hand-delivered
                                                                             Regular Mail
                                                                             Certified mail/RR
                                                                             E-mail
                                                                             Notice of Electronic Filing (NEF)
                                                                             Other
                                                                              (as authorized by the court*)
* May account for service by fax or other means as authorized by the court through the issuance of an Order
Shortening Time.
